EXHIBIT Subsidiaries of bioscrip, Inc. Chronimed, LLC, a Minnesota limited liability company BioScrip Pharmacy, Inc., a Minnesota corporation, doing business as BioScrip Pharmacy BioScrip PBM Services, LLC, a Delaware limited liability company BioScrip Pharmacy Services, Inc., an Ohio Corporation BioScrip Pharmacy (NY), Inc., a New York corporation Natural Living, Inc., a New York corporation BioScrip Infusion Services, LLC, a Delaware limited liability company BioScrip Infusion Services, Inc., a California corporation BioScrip Infusion Management, LLC, a Delaware limited liability company BioScrip Nursing Services, LLC, a New York limited liability company Bradhurst Specialty Pharmacy, Inc., a New York corporation Los Feliz, Inc., a California corporation Camelot Acquisition Corp., a Delaware corporation
